THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   South Carolina Lottery Commission, Respondent,

   v.

   George S. Glassmeyer, Petitioner.

   Appellate Case No. 2020-000050



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Richland County
           L. Casey Manning, Circuit Court Judge


                   Opinion No. 28023
         Heard March 2, 2021 – Filed April 21, 2021


                        REVERSED


   Andrew Sims Radeker and Taylor Meriwether Smith IV,
   Harrison, Radeker & Smith, P.A., both of Columbia, for
   Petitioner.

   Vordman Carlisle Traywick III, Robinson Gray Stepp &
   Laffitte, LLC; Karl Smith Bowers Jr., both of Columbia,
   for Respondent.




                             22
JUSTICE FEW: George Glassmeyer sent Freedom of Information Act (FOIA)
requests to the South Carolina Lottery Commission for information relating to
million-dollar lottery winners. The Lottery Commission filed this lawsuit asking the
circuit court to declare the information exempt from disclosure. The circuit court
ruled in favor of the Lottery Commission without a trial. We reverse and remand
for trial.

      I.     Facts and Procedural History

Glassmeyer sent several FOIA requests to the Lottery Commission seeking
information related to winners of lottery prizes equal to or greater than one million
dollars between March 1, 2013, and March 20, 2014. Glassmeyer requested the "full
name, address, and telephone number; the date and gross amount of the claim; and
a copy of any and all forms of identification obtained from" each winner. The
Lottery Commission responded to each request, stating that pursuant to subsection
30-4-40(a)(2) of the South Carolina Code (Supp. 2020) it was not going to disclose
the information. The Lottery Commission claimed the information sought was
"personal" and "disclosure . . . would constitute unreasonable invasion of personal
privacy." Instead, the Lottery Commission disclosed the hometown and state of each
winner, the amount of each prize, the date of each prize, and the game associated
with each prize. Glassmeyer responded that the Lottery Commission's disclosure
did not satisfy his requests.

The Lottery Commission then filed this lawsuit seeking a declaratory judgment that
the release of lottery winners' names, addresses, telephone numbers, and forms of
identification would constitute an unreasonable invasion of personal privacy under
subsection 30-4-40(a)(2) and may be withheld. The Lottery Commission also sought
injunctive relief preventing Glassmeyer from obtaining the information.

At the start of the non-jury trial, the Lottery Commission made an oral motion for
judgment on the pleadings. The circuit court granted the Lottery Commission's
motion and declared the release of the lottery winners' "personal identifying
information would constitute an unreasonable invasion of personal privacy within
the meaning of § 30-4-40(a)(2)." The circuit court also entered an injunction
permanently restraining Glassmeyer from seeking the lottery winners' full names,
addresses, telephone numbers, and forms of identification.



                                         23
The court of appeals affirmed. S.C. Lottery Comm'n v. Glassmeyer, 428 S.C. 423,
835 S.E.2d 524 (Ct. App. 2019).1 We granted Glassmeyer's petition for a writ of
certiorari. We reverse the court of appeals.

      II.    Analysis

             A.    Injunction

The circuit court issued an injunction in favor of the Lottery Commission which
"PERMANENTLY restrained and enjoined [Glassmeyer] from seeking to obtain the
(1) full names; (2) addresses; (3) telephone numbers; and (4) forms of identification
of all lottery winners and claimants." The injunction prevented Glassmeyer from
seeking the information from any source. This was improper.

As the Lottery Commission conceded during oral argument to this Court, an
injunction restricting Glassmeyer from seeking this information from any source is
overly broad. The only question before the circuit court was the Lottery
Commission's obligation to disclose the information. Thus, a proper injunction
could restrict Glassmeyer only from seeking this information from the Lottery
Commission. The Lottery Commission had no right to request an injunction
permanently restraining Glassmeyer from seeking this information from any source,
and the circuit court had no authority to prevent Glassmeyer from doing so.

Even if the injunction was proper in scope, an injunction was unnecessary. The
parties are in the midst of litigation. Glassmeyer requested the information from the
Lottery Commission, and the Lottery Commission refused to disclose the
information. The declaratory judgment entered by the circuit court, although
improper as a judgment on the pleadings as we will discuss, is an adequate remedy
to protect the Lottery Commission's interests. See Strategic Res. Co. v. BCS Life
Ins. Co., 367 S.C. 540, 544, 627 S.E.2d 687, 689 (2006) ("The court will reserve its
equitable powers for situations when there is no adequate remedy at law." (citing
Santee Cooper Resort, Inc. v. S.C. Pub. Serv. Comm'n, 298 S.C. 179, 185, 379 S.E.2d


1
 The court of appeals also held the circuit court erred in not addressing Glassmeyer's
counterclaim for willful abuse of process and remanded the claim to the circuit court.
428 S.C. at 439, 835 S.E.2d at 532. This issue was not appealed to this Court.


                                         24
119, 123 (1989))); see also Hampton v. Haley, 403 S.C. 395, 409, 743 S.E.2d 258,
265 (2013) (noting an injunction was unnecessary because the declaratory judgment
entered in the case provided an adequate remedy at law). Even a proper injunction
would accomplish nothing in this case because the accompanying declaratory
judgment permitted the Lottery Commission to refuse to disclose the information.

               B.    Declaratory Judgment

Glassmeyer argues the Lottery Commission had no right to bring a declaratory
judgment action asking the circuit court to determine its rights and obligations under
FOIA. We disagree.

When a party has a question regarding its rights or obligations under the law, the
party may bring an action under the Declaratory Judgments Act to have the question
resolved by a court. The Declaratory Judgments Act2 provides, "Courts of record
within their respective jurisdictions shall have power to declare rights, status and
other legal relations whether or not further relief is or could be claimed." S.C. Code
Ann. § 15-53-20 (2005). It further provides, "Any person . . . whose rights, status
or other legal relations are affected by a statute . . . may have determined any
question of construction or validity arising under the . . . statute . . . and obtain a
declaration of rights, status or other legal relations thereunder." S.C. Code Ann.
§ 15-53-30 (2005). Despite Glassmeyer's arguments to the contrary, the Lottery
Commission had the right to bring a declaratory judgment action asking the circuit
court to determine whether the exemption applied.

               C.    Judgment on the Pleadings

Glassmeyer also argues the circuit court erred in granting judgment on the pleadings
in favor of the Lottery Commission on the declaratory judgment action. We agree.

Under FOIA, "A public body may but is not required to exempt from disclosure the
following information: . . . Information of a personal nature where the public
disclosure thereof would constitute unreasonable invasion of personal privacy." S.C.
Code Ann. § 30-4-40(a)(2). A public body must make two decisions before


2
    S.C. Code Ann. § 15-53-10 et seq. (2005).


                                          25
invoking this exemption. First, the public body must determine whether the
information requested is personal and whether disclosure would constitute an
unreasonable invasion of personal privacy. Second, if so, the public body must
determine whether to disclose the information. Only the first decision is before us
at this time. When the Lottery Commission made the decision, it made a judgment
call as to whether disclosure of the information would constitute an unreasonable
invasion of personal privacy. The Lottery Commission's determination was
necessarily based on evidence. "Whether a record is exempt depends on the
particular facts of the case." Evening Post Publ'g Co. v. City of N. Charleston, 363
S.C. 452, 457, 611 S.E.2d 496, 499 (2005) (citing City of Columbia v. ACLU, 323
S.C. 384, 387, 475 S.E.2d 747, 749 (1996)).

When the litigation began, the circuit court was required to "resort to general privacy
principles, which [] involves a balancing of conflicting interests—the interest of the
individual in privacy on the one hand against the interest of the public's need to know
on the other." Glassmeyer v. City of Columbia, 414 S.C. 213, 220, 777 S.E.2d 835,
839 (Ct. App. 2015) (quoting Burton v. York Cty. Sheriff's Dep't, 358 S.C. 339, 352,
594 S.E.2d 888, 895 (Ct. App. 2004)). This is also a determination necessarily based
on evidence. The Lottery Commission had the evidentiary burden of proving the
exemption applied. Evening Post Publ'g Co., 363 S.C. at 457, 611 S.E.2d at 499.

The court of appeals nevertheless held, "The question of whether the information
Glassmeyer requested was exempt under FOIA is a question of law and does not
require looking at any facts other than Glassmeyer's request." 428 S.C. at 438, 835
S.E.2d at 531. We disagree. See Evening Post Publ'g Co., 363 S.C. at 457, 611
S.E.2d at 499 (explaining FOIA exemptions "depend[] . . . on . . . facts").3 Without
a trial on the issues to develop a factual record, there is no evidence on which the
circuit court could base its judgment.

Throughout this litigation, the Lottery Commission relied heavily on the threat to
the safety of lottery winners to support its argument the invasion of a winner's
privacy would be unreasonable. At the circuit court, just prior to asking for judgment
on the pleadings, the Lottery Commission argued it is "very concerned in this day
and age about invasion of privacy and the safety and security of [its] winners." To


3
    The exemption set forth in subsection 30-4-40(a)(4) is uniquely based only on law.


                                           26
support the point, the Lottery Commission stated "there are a litany of examples of
situations, not just in South Carolina, but nationwide about lottery winners who have
been threatened, who have been harmed physically, who have been cheated. In fact,
we had a situation here with one of those really high lottery winners where he was
scammed." The Lottery Commission presented no evidence to support the
statements.

The court of appeals, however, found that evidence to support the Lottery
Commission's argument was "not necessary to the circuit court's order." 428 S.C. at
438, 835 S.E.2d at 531. The Lottery Commission was unconvinced. Even during
oral argument to this Court, after the court of appeals said it did not matter, the
Lottery Commission argued the safety of lottery winners is a consideration the
circuit court should make in the balancing the conflicting interests. Specifically, the
Lottery Commission told this Court "people are robbed, they are killed, they are
extorted; there are . . . a legion of circumstances that take place that put the safety of
lottery claimants, particularly those who come upon over a million dollars, in great
jeopardy." We agree with the Lottery Commission that the extent to which these
risks are real is important in the circuit court's determination of whether the
exemption applies.

Similarly, Glassmeyer's reason for requesting the information is important for the
circuit court to consider in its determination of whether the exemption applies.
Ordinarily, a citizen requesting information under FOIA should not have to disclose
the reason for the request. However, when a public entity invokes the unreasonable
invasion of personal privacy exemption in subsection 30-4-40(a)(2), the circuit court
must balance the conflicting interests of the individual's privacy against the public's
need to know. Glassmeyer, 414 S.C. at 220, 777 S.E.2d at 839 (quoting Burton, 358
S.C. at 352, 594 S.E.2d at 895). In such an instance, the court must understand and
address the reason for seeking the information because the reason goes directly to
the public's interest and whether the invasion of personal privacy would be
unreasonable. In this case, Glassmeyer's reason for seeking the information from
the Lottery Commission should be developed at trial.

      III.   Conclusion




                                           27
We vacate the injunction in favor of the Lottery Commission. We reverse the
declaratory judgment—without addressing the merits—and remand the action to the
circuit court for trial.

BEATTY, C.J., KITTREDGE, HEARN and JAMES, JJ., concur.




                                      28